                                  UNITED STATES BANKRUPTCY COURT
                                  NORTHERN DISTRICT OF CALIFORNIA
                                          SAN JOSE DIVISION

In re                                              Case No. 19-51455 MEH
                                                   Chapter 7
        HOME LOAN CENTER, INC.,                    Hon. M. Elaine Hammond

                       Debtor.                     NOTICE AND OPPORTUNITY FOR HEARING ON
                                                   MOTION TO TRANSFER ALL ASSETS OF HLC
                                                   ESCROW, INC. TO THE TRUSTEE

                                                   [No Hearing Requested Unless Objection Filed]

TO CREDITORS, THE UNITED STATES TRUSTEE AND OTHER PARTIES IN INTEREST:

        PLEASE TAKE NOTICE THAT Doris A. Kaelin, the Chapter 7 Trustee (“Trustee”) for the bankruptcy
estate of Home Loan Center, Inc. (“Debtor”), files this notice of her motion for Bankruptcy Court authority to
transfer to the Debtor’s estate all assets owned by and/or in the name of HLC Escrow, Inc. As set forth in greater
detail below, according to the Debtor’s sworn schedules and statement of financial affairs, and information
received by the Trustee, HLC Escrow, Inc. has on deposit with Bank of America cash in the amount of
$489,629.50. By the motion, the Trustee seeks to have these assets delivered to the Trustee for her administration
for the benefit of the Debtor’s estate.

        The Debtor filed a voluntary petition under Chapter 11 of the Bankruptcy Code on July 21, 2019. On
September 16, 2019, the Bankruptcy Court converted the Debtor’s case from Chapter 11 to Chapter 7. According
to the Debtor’s sworn bankruptcy schedules, the Debtor is the 100% shareholder of HLC Escrow, Inc. Following
the conversion of the case, the Trustee has conducted an investigation of HLC Escrow, Inc. Based on this
investigation, the Trustee understands that, other than an outstanding post-petition obligation on a surety bond in
the amount of $462.50, HLC Escrow has no other creditors or obligations. The Trustee further understands that
the sole asset of HLC Escrow, Inc. consists of an account maintained at Bank of America ending 5734, which
contains approximately $489,629.50. The Trustee seeks Bankruptcy Court authority to instruct representatives
of Bank of America to deliver to her all sums contained in any and all accounts in the name of HLC Escrow, Inc.
and authority to deposit those sums with other funds of the bankruptcy estate.

        PLEASE TAKE FURTHER NOTICE THAT Local Rule 9014-1 of the United States Bankruptcy Court
for the Northern District of California prescribes the procedures to be followed with respect to any objection to
the proposed payment or any request for hearing thereon.

       Any objection to the requested relief, or a request for hearing on the matter, must be filed and
served upon the initiating party within 21 days of mailing the notice;

      Any objection or request for a hearing must be accompanied by any declarations or memoranda of
law any requesting party wishes to present in support of its position;

      If there is no timely objection to the requested relief or a request for hearing, the court may enter
an order granting the relief by default; and

      In the event of a timely objection or request for hearing, the initiating party will give at least seven
days written notice of the hearing to the objecting or requesting party, and to any trustee or committee
appointed in the case.


        Case: 19-51455     Doc# 145      Filed: 02/03/20     Entered: 02/03/20 05:29:47        Page 1 of 2       1
        PLEASE TAKE FURTHER NOTICE THAT as of January 1, 2005, the United States Bankruptcy
Court for the Northern District of California has adopted mandatory electronic filing. If you are not currently
qualified to file papers with the Court electronically, you should consult the Court’s website
(www.canb.uscourts.gov).


 DATED: February 3, 2020              RINCON LAW LLP


                                     By: /s/Gregg S. Kleiner
                                         GREGG S. KLEINER
                                         Counsel for DORIS A. KAELIN, Chapter 7 Trustee
Gregg S. Kleiner, State Bar No. 141311
RINCON LAW LLP, 268 Bush Street, Suite 3335, San Francisco, California 94104
Telephone No.: 415-672-5991 / Facsimile No.: 415-680-1712
Email: gkleiner@rinconlawllp.com




      Case: 19-51455      Doc# 145      Filed: 02/03/20    Entered: 02/03/20 05:29:47      Page 2 of 2       2
